Citation Nr: 0717950	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  00-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of injuries 
to both eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1981.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2003 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, through the VA's Appeals Management Center (AMC) 
in Washington, DC.  The purpose of such remand was to permit 
the AMC or RO to undertake additional procedural and 
evidentiary development, and following the AMC's attempts to 
complete the requested actions, the case has been returned to 
the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

As part of the Board's remand in December 2003, the AMC was 
to obtain any additional medical records pertaining to the 
veteran's inservice hospitalization at the United States Air 
Force Hospital at Laughlin Air Force Base in Texas, from May 
27, 1981, to May 29, 1981.  Such hospitalization immediately 
followed an inservice electrical explosion in which the 
veteran claims he sustained injury to his eyes and developed 
chronic disability thereof as a result.  

On remand, the AMC contacted Laughlin Air Force Base by 
correspondence, dated in May 2004 and July 2005, requesting 
the records in question from the veteran's May 1981 
hospitalization, but no direct response was ever received.  
It is noted, however, that the National Personnel Records 
Center (NPRC) in April 2006 provided to the AMC certain 
records purporting to be from Laughlin Air Force Base and the 
veteran's May 1981 hospitalization.  Unfortunately, the 
records contained in the attached envelope pertain to a May 
1984 hospitalization of someone else other than the veteran.  
It thus remains unclear whether any additional records 
involving the veteran's May 1981 hospitalization exist, there 
having been no negative response received from either the 
NPRC or the service department and no formal determination by 
the AMC under 38 C.F.R. § 3.159 that the records do not exist 
or that further efforts to obtain same would be futile.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Further actions by 
the AMC are thus in order.  

Accordingly, this case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what information and evidence are still 
needed to substantiate his claim for 
service connection for residuals of an 
inservice injury to his eyes.  The 
veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his service 
connection claim for residuals of an 
injury to his eyes; (2) that VA will seek 
to provide; (3) that the veteran is 
expected to provide; and (4) must ask the 
veteran to provide any evidence in his 
possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  The RO or AMC 
must obtain any relevant VA or other 
government records that are identified.  
If requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Any treatment records, not already on 
file, pertaining to the veteran's 
inservice hospitalization from May 27, 
1981, to May 29, 1981, at the United 
States Air Force Hospital at Laughlin Air 
Force Base in Texas, must be obtained and 
made a part of the veteran's claims 
folder.  Attempts to retrieve these 
Federal records must continue until such 
records are obtained or until such time 
as the RO/AMC concludes in a formal 
determination made in writing that the 
records do not exist or that further 
attempts to obtain them would be futile.

3.  Lastly, the veteran's claim for 
service connection for residuals of an 
injury to his eyes must be adjudicated 
based on all the relevant evidence on 
file and consideration of all pertinent 
legal criteria.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 



obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions herein requested.  



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



